Name: COMMISSION REGULATION (EC) No 1377/97 of 17 July 1997 determining the extent to which applications lodged in July 1997 for certain milk and milk products covered by the arrangements provided for in the free-trade Agreements concluded by the Community with the Republic of Estonia, the Republic of Latvia and the Republic of Lithuania can be accepted
 Type: Regulation
 Subject Matter: tariff policy;  international trade;  processed agricultural produce
 Date Published: nan

 18 . 7 . 97 rENl Official Journal of the European Communities No L 189/7 COMMISSION REGULATION (EC) No 1377/97 of 17 July 1997 determining the extent to which applications lodged in July 1997 for certain milk and milk products covered by the arrangements provided for in the free-trade Agreements concluded by the Community with the Republic of Estonia, the Republic of Latvia and the Republic of Lithuania can be accepted HAS ADOPTED THIS REGULATION : Article 1 Applications for import licences for products falling within the CN codes listed in the Annex hereto, lodged under Regulation (EC) No 1713/95 for the period 1 July to 30 September 1997 shall be accepted, per country of origin , up to the percentages indicated . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 1713/95 of 13 July 1995 laying down detailed rules for the application to milk and milk products of the arrange ­ ments provided for in the Association Agreements between the Community and the Baltic States ('), as last amended by Regulation (EC) No 2389/96 (2), and in par ­ ticular Article 4 (4) thereof, Whereas the applications for import licences lodged for the products referred to in Regulation (EC) No 1713/95 concern quantities greater than those available for certain products; whereas, therefore , reduction percentages should be fixed for certain of the quantities applied for the period 1 July to 30 September 1997, Article 2 This Regulation shall enter into force on 18 July 1997 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 17 July 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 163, 14. 7 . 1995, p . 5 . (2) OJ No L 326, 17 . 12 . 1996, p . 24. A N N E X C ou nt ry Re pu bl ic of Es to ni a R ep ub lic of La tv ia R ep ub lic of Li th ua ni a C N co de s 0 4 0 2 10 19 0 4 0 2 21 19 0 4 0 5 10 11 04 05 10 19 B u tt er 0 4 0 6 C he es es 0 4 0 2 10 19 0 4 0 2 21 19 0 4 0 5 10 B u tt er 0 4 0 6 ex 0 4 0 2 29 0 4 0 2 10 19 0 4 0 2 21 19 04 05 10 11 04 05 10 19 B u tt er 0 4 0 6 0 4 0 2 99 11 in % 0, 9 1,1 10 0,  1, 7 1, 3 4, 8  0, 9 1,  19 ,  - No L 189/8 | EN [ Official Journal of the European Communities 18 . 7 . 97